Citation Nr: 1710425	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-35 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether reduction in the disability rating for posttraumatic stress disorder (PTSD) from 70 to 30 percent, effective February 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the United States Marine Corps from August 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which reduced the rating for the Veteran's service-connected PTSD from 70 to 30 percent, effective February 1, 2014.  

In connection with his appeal, in January 2015, the Veteran provided testimony before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing was prepared and has been included in the Veteran's electronic VA claims file.  Since that time, the VLJ who presided over the January 2015 hearing has retired from the Board.  In a January 2017 letter, the Board advised the Veteran that he was entitled to an additional Board hearing and that he should respond within 30 days should he wish to exercise that option.  Having received no response from the Veteran, the Board will proceed with consideration of the appeal.  


FINDINGS OF FACT

The November 2013 rating decision which reduced the rating for the Veteran's PTSD from 70 to 30 percent, effective February 1, 2014, did not consider the required regulatory provisions and denied the Veteran due process.  



CONCLUSION OF LAW

Restoration of the 70 percent disability rating for PTSD, effective February 1, 2014, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655, 4.130, Diagnostic Codes 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that service connection was granted for PTSD via a rating action that was issued in January 2011.  The rating was granted after the Veteran underwent a private examination in July 2010.  In that long and detailed examination report, it was noted that the Veteran was oriented to time, place, and situation, along with some impaired memory function.  His affect was restricted and there was no evidence of delusions or hallucinations.  It was further reported:

	. . . He has a long history of avoidance, including his time spent working overseas.  He reported symptoms including intrusive thoughts/images, nightmares, reactivity to trauma cues, anxiety, depression, social isolation and withdrawal, some amnesia for combat, loss of interest, avoidance, emotional numbing, detachment, sleep disturbance, anger and irritability, panic attacks, heightened startle response, and hypervigilance.  In addition, he has a history of few social interactions outside of necessary work contacts, relationships difficulties, and problems in employment related to working in the States.  

The examiner diagnosed the Veteran as having PTSD and depressive disorder.  A GAF of 45 was assigned, reflecting impairment due to both conditions.  

Based on this examination report, along with a review of the available treatment records, the RO granted service connection for PTSD and assigned an initial 70 percent disability rating, effective August 26, 2009.  In the rating decision, the RO specifically noted that in light of all of his psychiatric symptoms and the assigned GAF score of 45, the Veteran was shown to exhibit serious impairment in social and occupational functioning.  

In August 2012, the Veteran requested an increased rating for his service-connected psychiatric disorder.  In September 2012, the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran was suffering from PTSD and from a depressive disorder not otherwise specified (NOS).  It was also reported by the examiner that he did not have access to the Veteran's claims folder and only was able to review "remote data."  It is unclear as to what the remote data was in reference thereto.  The examiner then provided a synopsis of the Veteran's psychiatric symptoms.  As best the Board can discern, the examiner concluded that psychiatric symptomatology associated with the Veteran's depressive disorder (including symptoms such as irritability and anger fits) impaired the Veteran's social and occupational functioning, while symptoms associated with the Veteran's service-connected PTSD (which also included irritability and anger fits, as well as depression) only incapacitated the Veteran "momentarily" and were temporary in nature.  The examiner further concluded that major depressive disorder was not service-connected.  

Based on the results of the above examination, in a November 2012 rating decision, the RO proposed to reduce the rating for the Veteran's PTSD to 50 percent.  The Veteran was notified of the RO's proposal in a November 2012 letter and offered the opportunity to submit evidence or argument showing that his disability rating should not be reduced and to request a predetermination hearing.  

The Veteran provided a December 2012 statement delineating his psychiatric symptoms and the effect of those symptoms on his social and occupational functioning.  He also requested a predetermination hearing.  The RO scheduled the hearing for April 2013 but the Veteran did not appear.  

In an April 2013 rating decision, the RO then proposed to reduce the rating for the Veteran's PTSD from 70 to 30 percent.  The Veteran was notified of the RO's proposal in an April 2013 letter and again offered the opportunity to submit evidence or argument showing that his disability rating should not be reduced and to request a predetermination hearing.  

The Veteran responded that he had not received notification of the April 2013 predetermination hearing until after the date of the hearing.  He again requested a predetermination hearing.  

In August 2013, the Veteran participated in an informal conference with an official from the RO.  It does not appear that a formal predetermination hearing was held.  The record on appeal contains notes of that informal conference but a transcript was not made.  

In October 2013, the Veteran was afforded another VA examination.  The examiner's medical findings are virtually identical to those made at the September 2012 examination.  

In a November 2013 rating decision, the RO reduced the rating for the Veteran's PTSD to 30 percent, effective February 1, 2014, finding that the symptoms associated with that condition on the examination report did not meet the criteria for a higher rating.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the Veteran will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.  Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The Court has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. . . . Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 (noting that "[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c) (2016).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 277.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran contends that his 70 percent disability rating for PTSD should not have been reduced to 30 percent.  Because this case involves the reduction of a rating, the question is not whether the Veteran meets the criteria for a 70 percent rating, but, rather, whether the reduction in his rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Applying the facts in this case to the legal criteria set forth above, the Board finds that restoration of the 70 percent disability rating for PTSD is warranted.

As noted above, the private examination report upon which the original award of service connection for PTSD and the initial 70 percent rating was based included all of the Veteran's psychiatric symptomatology, including that due to both his PTSD and to his depressive disorder.  See Mittleider v. West, 11 Vet. App, 181 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a service-connected disability and a non service-connected disability in the absence of medical evidence which does so).  

On the other hand, the September 2012 and October 2013 examination reports relied upon by the RO in reducing the Veteran's rating appeared to indicate that the appellant's current psychiatric impairment is largely due to nonservice-connected depressive disorder rather than his PTSD.  On this basis, the RO reduced the rating for the appellant's service-connected PTSD to 30 percent.  In taking this action, however, what the RO seems to have concluded, without exactly saying so, is that the original award of service connection for a psychiatric disability and the assignment of the initial 70 percent rating was in error.  Although a change in diagnosis or a difference of opinion may be accepted as a basis for severing service connection, service connection can be severed only where the evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d) (2016).  Moreover, a severance requires that VA meet clear and specific evidentiary burdens and observe clear and specific procedural protections, neither of which was done in this case.

The Board has also considered whether the conclusion reached by the RO could have been that the appellant still had PTSD, but that a 30 percent was warranted because it had improved and was now less symptomatic; and that his more disabling psychiatric symptomatology was now attributable only to his depressive disorder.  Even assuming arguendo that this was the case, the RO was still required to observe specific evidentiary development requirements and procedural protections.

First, such a conclusion would have had to have been based on a full and complete examination.  Here, there is no indication in the record that the VA reviewer in September 2012 looked at the Veteran's complete claims folder and his complete medical record.  The reviewer admitted as such.  Thus, the Board questions whether the examination as a whole was "full and complete" as is required by Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, the examiner qualified nearly all of his opinions with speculative and inconclusive statements instead of providing a concrete and definitive statement concerning the severity of the Veteran's respective psychiatric diagnoses.  For example, the examiner listed overlapping symptomatology for both diagnoses but failed to explain why the symptoms due to PTSD were only temporarily disabling but those same symptoms attributed to the depressive disorder were chronically disabling.  Without additional examination findings that would clear up any ambiguity, the Board is not persuaded that the September 2012 and April 2013 examination/review results clearly showed sustained improvement.  

Finally, even if the RO had concluded that a 30 percent rating for PTSD was warranted as the record reflected that his condition had improved, the RO was obligated to further consider whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life.  The record available to the Board indicates that the RO did not undertake such a consideration, as required.

In sum, the RO reduced the Veteran's rating on the basis of medical information that did not show sustained improvement, that was inconsistent with previous results, and that was incomplete.  In other words, the Board, based on a review of the medical and procedural evidence of record, can conceive of no plausible basis upon which a finding of material improvement in his service-connected PTSD might be ascertained.  Since the burden is on the VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 70 percent rating must be restored.

Again, where VA has reduced a Veteran's disability rating without observing the applicable law and regulations, such a rating is void ab initio and restoration is required.  Dofflemeyer v. Derwinski, 2 Vet.App. 277 (1992).  



ORDER

Restoration of a 70 percent disability rating for PTSD effective February 1, 2014, is granted, subject to the governing regulations pertaining to the payment of monetary benefits. 




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


